 


109 HR 4331 IH: Medicaid Access Project through Information Technology (MAP IT) Act of 2005
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4331 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Miss McMorris (for herself, Mr. Smith of Washington, Mr. Simpson, Mr. Otter, Mr. Reichert, Mr. Dicks, and Mr. Walden of Oregon) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for a Medicaid demonstration project for chronic disease management. 
 
 
1.Short titleThis Act may be cited as the Medicaid Access Project through Information Technology (MAP IT) Act of 2005.  
2.Medicaid chronic disease demonstration project 
(a)In generalThe Secretary of Health and Human Services shall establish a 2-year project to demonstrate the impact of health information technology on disease management under the medicaid program under title XIX of the Social Security Act. 
(b)Structure of projectThe demonstration project shall— 
(1)create a web-based virtual case management tool that provides access to best practices for managing chronic disease; and 
(2)provide chronic disease patients and caregivers access to their own medical records and to a single source of information on chronic disease. 
(c)CompetitionNot later than 90 days after the date of the enactment of this Act the Secretary shall seek proposals from States to carry out the demonstration project. The Secretary shall select not less than four proposals from those submitted by the States, and at least one proposal selected shall include a regional approach featuring access to an integrated hospital information system in at least two adjoining States that permits the measurement of outcomes.  
(d)EvaluationThe Secretary shall provide for an evaluation of the project and a determination of the amount of cost-savings resulting from the project. 
(e)Authorization of appropriationsThere are authorized to be appropriated $15,000,000 to carry out the demonstration project under this section. Funds appropriated under this subsection shall remain available until expended without fiscal year limitation. 
 
